Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    April 17, 2015

The Court of Appeals hereby passes the following order:

A15E0027. MURRAY v. THE STATE.

      On April 17, William Murray filed and emergency motion seeking an appeal
of the trial court’s October 17, 2014 order denying his motion for an out-of-time
appeal. For the following reasons, we dismiss the motion.
      This Court's Rule 40 (b) emergency powers are limited and intended to be used
sparingly. Rule 40 (b) provides, in relevant part, that we may only issue “such orders
or give direction to the trial court as may be necessary to preserve jurisdiction of an
appeal or to prevent the contested issue from becoming moot. Generally, no order
shall be made or direction given in an appeal until it has been docketed in this Court.”
      In this case, it appears that Murray has already had the benefit of an appeal.
Murray v. State, 315 Ga. App. 653 (727 S.E.2d 267) (2012). Moreover, Murray has
not demonstrated that he has filed a timely notice of appeal in the trial court in a case
to which he is entitled to an appeal. See Simmons v. State, 276 Ga. 525, 525, n. 2 (579
SE2d 735) (2003) (“The denial of a motion for out-of-time appeal is directly
appealable when the criminal conviction at issue has not been the subject of direct
appeal.”). Consequently, Murray has not demonstrated, as required by Rule 40 (b),
that this Court has any jurisdiction “to preserve” or that any contested issue remains
for appellate review. For these reasons, the instant emergency motion is hereby
ordered DISMISSED.
Court of Appeals of the State of Georgia
                                     04/17/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.